Name: Commission Regulation (EEC) No 469/89 of 24 February 1989 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/18 Official Journal of the European Communities 25. 2. 89 COMMISSION REGULATION (EEC) No 469/89 of 24 February 1989 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 4132/88 (2), and in particular Article 7 (3) thereof, Article 1 1 . The following approximate quantities of beef shall be put up for sale for processing within the Community : (a) bone-in hindquarters :  1 000 tonnes of bone-in beef held by the Belgian intervention agency and bought in before 1 May 1987,  2 000 tonnes of bone-in beef held by the Irish intervention agency and bought in before 1 July 1987,  3 000 tonnes of bone-in beef held by the German intervention agency and bought in before 1 April Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1809/87 (4), has provided for the possibility of applying a two-stage procedure when selling beef from intervention stocks ; 1987, Whereas certain intervention agencies hold substantial stocks of intervention meat ; whereas an extension of the period of storage should be avoided on account of the ensuing high costs ; whereas, in the present market situation, there are outlets for such meat for processing in the Community ;  3 000 tonnes of bone-in beef held by the Dutch intervention agency and bought in before 1 February 1987 ; (b) bone-in forequarters :  500 tonnes of bone-in beef held by the Spanish intervention agency and bought in before 1 July 1988, Whereas such sales should be made in accordance with Commission Regulations (EEC) No 2539/84, (EEC) No 569/88 (5), as last amended by Regulation (EEC) No 148/89 ( «), and (EEC) No 2182/77 Q, as last amended by Regulation (EEC) No 3988/87 (8), subject to certain special exceptions on account of the particular use to which the products in question are to be put ;  2 000 tonnes of bone-in beef held by the German intervention agency and bought in before 1 June 1988,  600 tonnes of bone-in beef held by the Belgian intervention agency and bought in before 1 June 1988,  500 tonnes of bone-in beef held by the Irish intervention agency and bought in before 1 July 1988,  3 000 tonnes of bone-in beef held by the Italian intervention agency and bought in before 1 January 1987,  1 500 tonnes of bone-in beef held by the Dutch intervention agency and bought in before 1 June 1988,  1 000 tonnes of bone-in beef held by the French intervention agency and bought in before 1 July 1988, Whereas Commission Regulation (EEC) No 3615/88 should be repealed (') ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, (') OJ No L 148 , 28 . 6. 1968, p. 24. (2) OJ No L 362, 30 . 12. 1988, p. 4. 0 OJ No L 238, 6. 9 . 1984, p. 13 . (4) OJ No L 170, 30. 6. 1987, p. 23. (0 OJ No L 55, 1 . 3. 1988, p. 1 . ft OJ No L 17, 21 . 1 . 1989, p. 33. (c) boned beef :  1 000 tonnes of boned beef held by the French intervention agency and bought in before 1 July 1988, o OJ No L 251 , 1 . 10. 1977, p. 60 . (8) OJ No L 376, 31 . 12. 1987, p. 31 . 0 OJ No L 315, 22. 11 . 1988, p. 16. 25. 2. 89 No L 53/19Official Journal of the European Communities within the period referred to in Article 5 ( 1 ) of the abovementioned Regulation,  a precise indication of the establishment or establishments where the meat which has been purchased will be processed. 2. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase. In this case the agent shall submit the tenders or applications to purchase of the purchasers whom he represents. 3. The purchasers and agents referred to in the foregoing paragraphs shall maintain and keep up to date on accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 3 1 . The security provided for in Article 5 ( 1 ) of Regulation (EEC) No 2539/84 shall be ECU 10 per 100 kilograms. 2. The security provided for in Article 5 (3) (a) of Regulation (EEC) No 2539/84 shall be : ECU 200 per 100 kilograms for bone-in hindquarters,  1 000 tonnes of boned beef held by the United Kingdom intervention agency and bought in before 1 July 1988,  800 tonnes of boned beef held by the Italian intervention agency and bought in before 1 January 1988,  500 tonnes of boned beef held by the Danish intervention agency and bought in before 1 July 1988,  1 000 tonnes of boned beef held by the Irish intervention agency and bought in before 1 July 1988 . 2. The intervention agencies referred to in paragraph 1 shall sell first the meat which has been stored the longest. 3 . The sales shall be conducted in accordance with the provisions of Regulations (EEC) No 2539/84, (EEC) No 569/88, (EEC) No 2182/77 and this Regulation. 4. The qualities and the minimum prices referred to in Article 3 (1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5. Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon of 28 February 1989 . 6. Particulars relating to the quantities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex II. Article 2 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 21 82/77, the tender or application to purchase : (a) shall be valid only if presented by a natural or legal person who, for at least 12 months, has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (b) must be accompained by :  a written undertaking by the applicant to process the meat purchased into products specified in Article 1 (1 ) of Regulation (EEC) No 2182/77  ECU 100 per 100 kilograms for unboned forequarters,  ECU 140 per 100 kilograms for boned meat. Article 4 For the purpose of this Regulation, 100 kilograms of bone-in hindquarters equals 64 kilograms of boneless meat after removal of the fillet and the striploin. Article 5 Regulation (EEC) No 3615/88 is hereby repealed. Article 6 This Regulation shall enter into force on 28 February 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 1989. For the Commission Ray MAC SHARRY Member of the Commission No L 53/20 Official Journal of the European Communities 25. 2. 89 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEX / ANNEXE I ALLEGATOI  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Precio mÃ ­nimo expresado en ecus por tonelada (') Mindstepriser i ECU/ton (') Mindestpreise, ausgedrÃ ¼ckt 4n ECU/Tonne (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ (') Minimum prices expressed in ecus per tonne (') Prix minimaux exprimÃ ©s en ecus par tonne (') Prezzi minimi espressi in ECU per tonnellata (') Minimumprijzen uitgedrukt in ecu per ton (') PreÃ §o mÃ ­mimo espresso em ecus por tonelada (') . Lid-Staat Estado-membro Hoeveelheid (ton) Quantidade (toneladas) a) Cuartos traseros con hueso  Bagfjerdinger, ikke udbenet  Hinterviertel mit Knochen  Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± |ii) Ã ±ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ±  Unboned hindquarters  Quartiers arriÃ ¨re avec os  Quarti posteriori non disossati  Achtervoeten met been  Quartos traseiros com osso Belgique/Belgie  Quartiers arriere, provenant de : Achtervoeten, afkomstig van : CatÃ ©gorie A / Categorie A 1 000 1 700 Nederland  Achtervoeten, afkomstig van : Categorie A 3 000 1 700 Ireland  Hindquarters, from : Category C 2 000 1 700 Bundesrepublik Deutschland  Hinterviertel, stammend von : Kategorie A, Klassen U und R, Kategorie C, Klassen U und R 3 000 1 700 b) Cuartos delanteros con hueso  Forfjerdinger, ikke udbenet  Vorderviertel mit Knochen  Ã Ã ¼ÃÃ Ã Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã ¼Ã · Ã ±Ã ·Ã ¿Ã Ã Ã µÃ  ­ Ã ¼Ã ­Ã ½Ã ±  Unboned forequarters  Quartiers avant avec os  Quarti anteriori non disossati  Voorvoeten met been  Quartos dianteiros com osso Bundesrepublik Deutschland Belgique/Belgie  Vorderviertel, stammend von : Kategorien A/C, Klassen U, R, O  Quartiers avant, provenant de : Voorvoeten, afkomstig van : 2 000 1 450 600 1 450Cat. A Classe/Klasse U, R, O  Forequarters, from : Category C, class U, R, O Ireland 500 1 450 Italia  Quarti anteriori provenienti da : Categoria A, classe U, R, O 3 000 1 450 Espana  Cuartos delanteros, procedentes de : CategorÃ ­a A, clases U, R, O 500 1 450 Nederland  Voorvoeten, afkomstig van : Categorie A, klasse R 1 500 1 450 France  Quartiers avant, provenant de : catÃ ©gories A / C, classes U, R, O 1 000 1 450 c) Carne deshuesada (2)  Udbenet kÃ ¸d (2)  Fleisch ohne Knochen (2) Ã ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿ Ã ºÃ Ã ­Ã ±Ã  (2)  Boned beef (2)  Viande dÃ ©sossÃ ©e (2)  Carni senza osso (2) -  Vlees zonder been (2)  Carne desossada (2) France  CatÃ ©gorie A / CatÃ ©gorie C : Caisse A 800 2 200 Caisse B 200 1 600 Ireland  Category C : Plates and flanks 200 1 400 Briskets 200 1 800 Forequarters 600 2 200 United Kingdom  Category C : Clod and sticking 200 2 400 Pony 200 2 400 Shins and shanks 50 1 800 Thin flanks 50 1 400 Flanks (Plate) 200 1 400 Briskets 300 1 800 Danmark  Kategori A / Kategori C : II Bryst og slag 500 1 600 Italia  Categoria A : II Pancia 700 1 400 I Petto 100 1 600 25. 2. 89 Official Journal of the European Communities No L 53/21 ') En caso de que los productos estÃ ©n almacenados fuera del Estado miembro al que pertenezca el organismo de intervenciÃ ³n, estos precios se ajustarÃ ¡n de acuerdo con lo dispuesto en el Reglamento (CEE) n ° 1805/77. ') I tilfÃ ¦lde, hvor varer er oplagrede uden for den medlemsstat, hvor interventionsorganet er hjemmehÃ ¸rende, tilpasses disse priser i overensstemmelse med bestemmelserne i forordning (EÃF) nr. 1805/77. ') Falls die Lagerung der Erzeugnisse auÃ erhalb des fÃ ¼r die betreffende Interventionsstelle zustÃ ¤ndigen Mitgliedstaats erfolgt, werden diese Preise gemÃ ¤Ã  den Vorschriften der Verordnung (EWG) Nr. 1805/77 angepaÃ t ') Ã £Ã µ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · ÃÃ ¿Ã Ã · Ã ±ÃÃ ¿Ã ¸Ã µÃ ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Ã ±Ã Ã Ã Ã ½ ÃÃ Ã ±Ã ³Ã ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã µÃ ¯Ã Ã ±Ã ¹ Ã µÃ ºÃ Ã Ã  Ã Ã ¿Ã Ã ºÃ Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã  Ã Ã Ã ¿ Ã ¿ÃÃ ¿Ã ¯Ã ¿ Ã ÃÃ ¬Ã ³Ã µÃ Ã ±Ã ¹ o Ã ±Ã Ã ¼Ã Ã ´Ã ¹Ã ¿Ã  Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã , Ã ¿Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  ÃÃ Ã ¿Ã Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1805/77.  ) In the case of products stored outside the Member State where the intervention agency responsible for them is situated, these prices shall be adjusted in accordance with the provisions of Regulation (EEC) No 1805/77. ') Au cas oÃ ¹ les produits sont stockÃ ©s en dehors de l'Ã tat membre dont relÃ ¨ve l'organisme d'intervention dÃ ©tenteur, ces prix sont ajustÃ ©s conformÃ ©ment aux dispositions du rÃ ¨glement (CEE) n ° 1805/77. ') Qualora i prodotti siano immagazzinati fuori dello Stato membro da cui dipende 1 organismo detentore, detti prezzi vengono ritoccati in conformitÃ del disporto del regolamento (CEE) n. 1805/77. ') Ingeval de produkten zijn opgeslagen buiten de Lid-Staat waaronder het interventiebureau dat deze produkten onder zich heeft ressorteert, worden deze prijzen aangepast overeenkomstig de bepalingen van Verordening (EEG) nr. 1805/77. ') No caso de os produtos estarem armazenados fora do Estado-membro de que depende o organismo de intervenÃ §Ã £o detentor, estes preÃ §os serÃ £o ajustados conforme o disposto no Regulamento (CEE) n? 1805/77. *) Estos precios se entenderÃ ¡n netos con arreglo a lo dispuesto en el apartado 1 del artÃ ­culo 17 del Reglamento (CEE) n ° 2173/79. *) Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79. *) Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79. *) Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã µÃÃ ¯ Ã Ã ¿Ã Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ¬ Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (EOK.) Ã ±Ã Ã ¹Ã ¸. 2173/79. *) These prices shall apply to net weight in accordance with the provisions of Article 17 (1 ) of Regulation (EEC) No 2173/79. ") Ces prix s entendent poids net conformÃ ©ment aux dispositions de 1 article 17 paragraphe 1 du rÃ ¨glement (CEE) n ° 2173/79. *) Il prezzo si intende peso netto in conformitÃ del disposto dell articolo 17, paragrafo 1 del regolamento (CEE) n . 2173/79. [*) Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79. [*) Estes preÃ §os aplicam-se a peso liquido conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n? 2173/79. No L 53/22 Official Journal of the European Communities 25. 2. 89 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ii  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o BELGIQUE/BELGIÃ  : Office beige de l'economie et de fagriculture rue de TrÃ ¨ves 82 1040 Bruxelles Belgische Dienst voor Bedrijfs ­ leven en Landbouw Trierstraat 82 1040 Brussel Tel. 02/230 17 40, telex 240 76 OBEA BRU B DANMARK : Direktoratet for Markedsordningerne EF-Direktoratet Frederiksborggade 18 DK-1360 KÃ ¸benhavn K Tlf. 01 92 70 00, telex 151 37 DK BUNDESREPUBLIK Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) DEUTSCHLAND : GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel. (06 9) 1 56 40 App. 772/773, Telex 04 11 56 ESPAÃ A : Servicio nacional de productos agrarios (SENPA) c/ Beneficencia 8 28003 Madrid Tel . 222 29 61 TÃ ©lex 23427 SENPA E FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine 75755 Paris Cedex 15 TÃ ©l. 45 38 84 00, tÃ ©lex 26 06 43 IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel. (01 ) 78 9011 , ext. 22 78 Telex 4280 and 5118 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) via Palestro 81 1-00100 Roma Tel . 49 57 283  49 59 261 Telex 61 30 03 NEDERLAND : Voedselvoorzienings In- en Verkoopbureau Ministerie van Landbouw en Visserij Postbus 960 6430 AZ Hoensbroek Tel . (045) 22 20 20 Telex 56396 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berks. Tel . (0734) 58 36 26 Telex 848 302